Case 6:18-cr-00183-RBD-BC!I Document 98 Filed 01/30/19 “Page 1 of 40 PagelD 300
AF Approval" ‘\ Chief Approval CE

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

v. CASE NO. 6:18-cr-182-Orl-37KRS
6:18-cr-183-Orl-37DCI

MICHAEL ANDREWS
a/k/a “Clutch”

GLOBAL PLEA AGREEMENT

Pursuant to Fed. R. Crim. P. 11(c), the United States of America, by
Maria Chapa Lopez, United States Attorney for the Middle District of
Florida, and the defendant, MICHAEL ANDREWS, a/k/a “Clutch,” and
the attorney for the defendant, Fritz Scheller, mutually agree as follows:
A.  Particularized Terms

1, Counts Pleading To
The defendant shall enter a plea of guilty to Count One of the

Indictment in 6:18-cr-182-Orl-37K RS, which charges the defendant with
conspiracy to possess with intent to distribute methamphetamine, in violation
of 21 U.S.C. §§ 846 and 841(b)(1)(A). The defendant shall also enter a plea of

guilty to Count One of the Indictment in 6:18-cr-183-Orl-37DCI, which

Defendant’s Initials i he

 
Case 6:18-cr-00183-RBD-DCI Document 98 Filed 01/30/19 “Page 2 of 40 PagelD 301

charges the defendant with conspiracy to possess with intent to distribute
methamphetamine, in violation of 21 U.S.C. §§ 846 and 841(b)(1)(A).
2. Minimum and Maximum Penalties

Count One of the Indictment in 6:18-cr-182-Orl-37KRS is
punishable by a mandatory minimum term of imprisonment of 10 years up to
life, a fine of not more than $10 million, a term of supervised release of at least
5 years, and a special assessment of $100 per felony count.

Count One of the Indictment in 6:18-cr-183-Orl-37DCLI is
punishable by a mandatory minimum term of imprisonment of 10 years up to
life, a fine of not more than $10 million, a term of supervised release of at least
5 years, and a special assessment of $100 per felony count.

With respect to certain offenses, the Court shall order the
defendant to make restitution to any victim of the offenses, and with respect to
other offenses, the Court may order the defendant to make restitution to any
victim of the offenses, or to the community, as set forth below.

3. Apprendi v. New Jersey

In regards to both Count One of the Indictment in 6:18-cr-182-
Orl-37KRS and Count One of the Indictment in 6:18-cr-183-Orl-37DCI, under
Apprendi v. New Jersey, 530 U.S. 466 (2000), a maximum sentence of life

imprisonment may be imposed because the following facts have been admitted

Defendant’s Initials Lol 2

 
Case 6:18-cr-00183-RBD-BC! Document 98 Filed 01/30/19 ~Page 3 of 40 PagelD 302

by the defendant and are established by this plea of guilty: the quantity that
the defendant conspired to possess with intent to distribute was 50 grams or
more of methamphetamine.

4. Elements of the Offenses

The defendant acknowledges understanding the nature and
elements of the offenses with which defendant has been charged and to which
defendant is pleading guilty. The elements of Count One of the Indictment in
6:18-cr-182-Orl-37KRS and Count One of the Indictment in 6:18-cr-183-Orl-
37DCI are:

First: Two or more people in some way agreed to try to
accomplish a shared and unlawful plan to distribute, or to
possess with intent to distribute, methamphetamine;

Second: The Defendant knew the unlawful purpose of the plan and
willfully joined in it; and

Third: The object of the unlawful plan was to distribute, or to

possess with the intent to distribute, 50 grams or more of
methamphetamine.

5. No Further Charges

If the Court accepts this plea agreement, the United States
Attorney's Office for the Middle District of Florida agrees not to charge

defendant with committing any other federal criminal offenses known to the

Defendant’s Initials 27 371 3

 
Case 6:18-cr-00183-RBD-BCI Document 98 Filed 01/30/19 ~Page 4 of 40 PagelD 303

United States Attorney's Office at the time of the execution of this agreement,
related to the conduct giving rise to this plea agreement.
6. Safety Valve Provision
The United States will not oppose the defendant’s request to the
Court that it impose a sentence in accordance with the applicable guidelines
without regard to any statutory minimum sentence, pursuant to USSG
§5C1.2, if the Court finds that the defendant meets the criteria set forth in 18
U.S.C. § 3553(f). The defendant understands that this recommendation or
request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.
7. Concurrent Sentences
Pursuant to Fed. R. Crim. P. 11(c)(1)(C), the appropriate
disposition of this case is a sentence in which the sentences to be imposed on
each count shall run concurrent to each other.
8. Acceptance of Responsibility - Three Levels
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States will recommend to the Court that the defendant receive a
two-level downward adjustment for acceptance of responsibility, pursuant to

USSG §3E1.1(a). The defendant understands that this recommendation or

Defendant’s Initials 1) Y 4

7

 
Case 6:18-cr-00183-RBD-BC!| Document 98 Filed 01/30/19 Page 5 of 40 PagelD 304

request is not binding on the Court, and if not accepted by the Court, the
defendant will not be allowed to withdraw from the plea.

Further, at the time of sentencing, if the defendant's offense level
prior to operation of subsection (a) is level 16 or greater, and if the defendant
complies with the provisions of USSG §3E1.1(b) and all terms of this Plea
Agreement, including but not limited to, the timely submission of the financial
affidavit referenced in Paragraph B.5., the United States agrees to file a motion
pursuant to USSG §3E1.1(b) for a downward adjustment of one additional
level. The defendant understands that the determination as to whether the
defendant has qualified for a downward adjustment of a third level for
acceptance of responsibility rests solely with the United States Attorney for the
Middle District of Florida, and the defendant agrees that the defendant cannot
and will not challenge that determination, whether by appeal, collateral attack,

or otherwise.

9. Low End
At the time of sentencing, and in the event that no adverse
information is received suggesting such a recommendation to be unwarranted,
the United States does not oppose the defendant’s request to the Court that the
defendant receive a sentence at the low end of the applicable guideline range,

as calculated by the Court. The defendant understands that this

Defendant’s Initials _/ tote 5

 
Case 6:18-cr-00183-RBD‘DBCI Document 98 Filed 01/30/19 -Page 6 of 40 PagelD 305

recommendation or request is not binding on the Court, and if not accepted by
the Court, the defendant will not be allowed to withdraw from the plea.
10. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately
and voluntarily any and all assets and property, or portions thereof, subject to
forfeiture, pursuant to 21 U.S.C. § 853, whether in the possession or control of
the United States, the defendant or defendant's nominees.

The defendant agrees and consents to the forfeiture of these
assets pursuant to any federal criminal, civil judicial or administrative
forfeiture action. The defendant also agrees to waive all constitutional,
statutory and procedural challenges (including direct appeal, habeas corpus, or
any other means) to any forfeiture carried out in accordance with this Plea
Agreement on any grounds, including that the forfeiture described herein
constitutes an excessive fine, was not properly noticed in the charging
instrument, addressed by the Court at the time of the guilty plea, announced at
sentencing, or incorporated into the judgment.

If the United States seeks the forfeiture of specific assets pursuant
to Rule 32.2(b)(4), the defendant agrees that the preliminary order of forfeiture
will satisfy the notice requirement and will be final as to the defendant at the

time it is entered. In the event the forfeiture is omitted from the judgment, the

Defendant’s Initials AV 6

 
Case 6:18-cr-00183-RBD-D@| Document 98 Filed 01/30/19 Page 7 of 40 PagelD 306

defendant agrees that the forfeiture order may be incorporated into the written
judgment at any time pursuant to Rule 36.

The defendant agrees to take all steps necessary to identify and
locate all property subject to forfeiture and to transfer custody of such property
to the United States before the defendant’s sentencing. To that end, the
defendant agrees to make a full and complete disclosure of all assets over
which defendant exercises control directly or indirectly, including all assets
held by nominees, to execute any documents requested by the United States to
obtain from any other parties by lawful means any records of assets owned by
the defendant, and to consent to the release of the defendant’s tax returns for
the previous five years. The defendant further agrees to be interviewed by the
government, prior to and after sentencing, regarding such assets and their
connection to criminal conduct. The defendant further agrees to be
polygraphed on the issue of assets, if it is deemed necessary by the United
States. The defendant agrees that Federal Rule of Criminal Procedure 11 and
USSG § 1B1.8 will not protect from forfeiture assets disclosed by the
defendant as part of the defendant’s cooperation.

The defendant agrees to take all steps necessary to assist the
government in obtaining clear title to the forfeitable assets before the

defendant’s sentencing. In addition to providing full and complete

Defendant’s Initials _ TH 7

 
Case 6:18-cr-00183-RBD-D€@I Document 98 Filed 01/30/19 Page 8 of 40 PagelD 307

information about forfeitable assets, these steps include, but are not limited to,
the surrender of title, the signing of a consent decree of forfeiture, and signing
of any other documents necessary to effectuate such transfers.

Forfeiture of the defendant's assets shall not be treated as
satisfaction of any fine, restitution, cost of imprisonment, or any other penalty
the Court may impose upon the defendant in addition to forfeiture.

The defendant agrees that, in the event the Court determines that
the defendant has breached this section of the Plea Agreement, the defendant
may be found ineligible for a reduction in the Guidelines calculation for
acceptance of responsibility and substantial assistance, and may be eligible for
an obstruction of justice enhancement.

The defendant agrees that the forfeiture provisions of this plea
agreement are intended to, and will, survive the defendant, notwithstanding
the abatement of any underlying criminal conviction after the execution of this
agreement. The forfeitability of any particular property pursuant to this
agreement shall be determined as if the defendant had survived, and that
determination shall be binding upon defendant’s heirs, successors and assigns
until the agreed forfeiture, including any agreed forfeiture amount, is collected

in full.

Defendant’s Initials MASH 8

 
Case 6:18-cr-00183-RBD-D€| Document 98 Filed 01/30/19 Page 9 of 40 PagelD 308

B. Standard Terms and Conditions
1. Restitution, Special Assessment and Fine

The defendant understands and agrees that the Court, in addition
to or in lieu of any other penalty, shall order the defendant to make restitution
to any victim of the offenses, pursuant to 18 U.S.C. § 3663A, for all offenses
described in 18 U.S.C. § 3663A(c)(1); and the Court may order the defendant
to make restitution to any victim of the offenses, pursuant to 18 U.S.C. § 3663,
including restitution as to all counts charged, whether or not the defendant
enters a plea of guilty to such counts, and whether or not such counts are
dismissed pursuant to this agreement. The defendant further understands that
compliance with any restitution payment plan imposed by the Court in no
way precludes the United States from simultaneously pursuing other statutory
remedies for collecting restitution (28 U.S.C. § 3003(b)(2)), including, but not
limited to, garnishment and execution, pursuant to the Mandatory Victims
Restitution Act, in order to ensure that the defendant’s restitution obligation is
satisfied. On each count to which a plea of guilty is entered, the Court shall
impose a special assessment pursuant to 18 U.S.C. § 3013. The special

assessment is due on the date of sentencing.

Defendant’s Initials WS as 9

 
Case 6:18-cr-00183-RBD-B&l Document 98 Filed 01/30/19 Page 10 of 40 PagelD 309

2. Supervised Release

The defendant understands that the offenses to which the
defendant is pleading provide for imposition of a term of supervised release
upon release from imprisonment, and that, if the defendant should violate the
conditions of release, the defendant would be subject to a further term of
imprisonment.

3. Immigration Consequences of Pleading Guilty

The defendant has been advised and understands that, upon
conviction, a defendant who is not a United States citizen may be removed
from the United States, denied citizenship, and denied admission to the
United States in the future.

A, Sentencing Information

The United States reserves its right and obligation to report to the
Court and the United States Probation Office all information concerning the
background, character, and conduct of the defendant, to provide relevant
factual information, including the totality of the defendant's criminal activities,
if any, not limited to the counts to which defendant pleads, to respond to
comments made by the defendant or defendant's counsel, and to correct any

misstatements or inaccuracies. The United States further reserves its right to

Defendant’s Initials _/A YF 10
Case 6:18-cr-00183-RBD-D@I Document 98 Filed 01/30/19 Page 11 of 40 PagelD 310

make any recommendations it deems appropriate regarding the disposition of
this case, subject to any limitations set forth herein, if any.
5. Financial Disclosures
Pursuant to 18 U.S.C. § 3664(d)(3) and Fed. R. Crim. P.
32(d)(2)(A)(i1), the defendant agrees to complete and submit to the United
States Attorney's Office within 30 days of execution of this agreement an
affidavit reflecting the. defendant's financial condition. The defendant
lays > mah BD ;
promises that hér financial statement and disclosures will be complete,
accurate and truthful and will include all assets in which she has any interest
or over which the defendant exercises control, directly or indirectly, including
those held by a spouse, dependent, nominee or other third party. The
defendant further agrees to execute any documents requested by the United

States needed to obtain from any third parties any records of assets owned by
the defendant, directly or through a nominee, and, by the execution of this
Plea Agreement, consents to the release of the defendant's tax returns for the
previous five years. The defendant similarly agrees and authorizes the United
States Attorney's Office to provide to, and obtain from, the United States
Probation Office, the financial affidavit, any of the defendant's federal, state,
and local tax returns, bank records and any other financial information

concerning the defendant, for the purpose of making any recommendations to

Defendant’s Initials _AAs;Ar 11

 
Case 6:18-cr-00183-RBD-D€I Document 98 Filed 01/30/19 Page 12 of 40 PagelD 311

the Court and for collecting any assessments, fines, restitution, or forfeiture
ordered by the Court. The defendant expressly authorizes the United States
Attorney's Office to obtain current credit reports in order to evaluate the
defendant's ability to satisfy any financial obligation imposed by the Court.
6. Sentencing Recommendations

It is understood by the parties that the Court is neither a party to
nor bound by this agreement. The Court may accept or reject the agreement,
or defer a decision until it has had an opportunity to consider the presentence
report prepared by the United States Probation Office. The defendant
understands and acknowledges that, although the parties are permitted to
make recommendations and present arguments to the Court, the sentence will
be determined solely by the Court, with the assistance of the United States
Probation Office. Defendant further understands and acknowledges that any

discussions between defendant or defendant's attorney and the attorney or

other agents for the government regarding any recommendations by the
government are not binding on the Court and that, should any
recommendations be rejected, defendant will not be permitted to withdraw
defendant's plea pursuant to this plea agreement. The government expressly

reserves the right to support and defend any decision that the Court may make

Defendant’s Initials _ “AAT 12

 
Case 6:18-cr-00183-RBD-DSI Document 98 Filed 01/30/19 Page 13 of 40 PagelD 312

with regard to the defendant's sentence, whether or not such decision is
consistent with the government's recommendations contained herein.

7. Defendant's Waiver of Right to Appeal the Sentence

The defendant agrees that this Court has jurisdiction and

authority to impose any sentence up to the statutory maximum and expressly
waives the right to appeal defendant's sentence on any ground, including the
ground that the Court erred in determining the applicable guidelines range
pursuant to the United States Sentencing Guidelines, except (a) the ground
that the sentence exceeds the defendant's applicable guidelines range as
determined by the Court pursuant to the United States Sentencing Guidelines;
(b) the ground that the sentence exceeds the statutory maximum penalty; or (c)
the ground that the sentence violates the Eighth Amendment to the
Constitution; provided, however, that if the government exercises its right to

appeal the sentence imposed, as authorized by 18 U.S.C. § 3742(b), then the
defendant is released from his waiver and may appeal the sentence as
authorized by 18 U.S.C. § 3742(a).
8. Middle District of Florida Agreement
It is further understood that this agreement is limited to the
Office of the United States Attorney for the Middle District of Florida and

cannot bind other federal, state, or local prosecuting authorities, although this

Defendant’s Initials AAS ht 13

 
R

Case 6:18-cr-00183-RBD-D@I Document 98 Filed 01/30/19 Page 14 of 40 PagelD 313

office will bring defendant's cooperation, if any, to the attention of other
prosecuting officers or others, if requested.
9, Filing of Agreement
This agreement shall be presented to the Court, in open court or
in camera, in whole or in part, upon a showing of good cause, and filed in this
cause, at the time of defendant's entry of a plea of guilty pursuant hereto.
10. Voluntariness
The defendant acknowledges that defendant is entering into this
agreement and is pleading guilty freely and voluntarily without reliance upon
any discussions between the attorney for the government and the defendant
and defendant's attorney and without promise of benefit of any kind (other
than the concessions contained herein), and without threats, force,
intimidation, or coercion of any kind. The defendant further acknowledges
defendant's understanding of the nature of the offense or offenses to which
defendant is pleading guilty and the elements thereof, including the penalties
provided by law, and defendant's complete satisfaction with the representation
and advice received from defendant's undersigned counsel (if any). The
defendant also understands that defendant has the right to plead not guilty or
to persist in that plea if it has already been made, and that defendant has the

right to be tried by a jury with the assistance of counsel, the right to confront

Defendant’s Initials MS Pr 14

 
Case 6:18-cr-00183-RBD-D€! Document 98 Filed 01/30/19 Page 15 of 40 PagelD 314

and cross-examine the witnesses against defendant, the right against
compulsory self-incrimination, and the right to compulsory process for the
attendance of witnesses to testify in defendant's defense; but, by pleading
guilty, defendant waives or gives up those rights and there will be no trial.
The defendant further understands that if defendant pleads guilty, the Court
may ask defendant questions about the offense or offenses to which defendant
pleaded, and if defendant answers those questions under oath, on the record,
and in the presence of counsel (if any), defendant's answers may later be used
against defendant in a prosecution for perjury or false statement. The
defendant also understands that defendant will be adjudicated guilty of the
offenses to which defendant has pleaded and, if any of such offenses are
felonies, may thereby be deprived of certain rights, such as the right to vote, to
hold public office, to serve on a jury, or to have possession of firearms.
11. Factual Basis

Defendant is pleading guilty because defendant is in fact guilty.
The defendant certifies that defendant does hereby admit that the facts set
forth in the attached "Factual Basis," which is incorporated herein by
reference, are true, and were this case to go to trial, the United States would be

able to prove those specific facts and others beyond a reasonable doubt.

Defendant’s Initials _Jusy#t~ 15

 
Case 6:18-cr-00183-RBD-DGI Document 98 Filed 01/30/19 Page 16 of 40 PagelD 315

12. Entire Agreement

This plea agreement constitutes the entire agreement between the

government and the defendant with respect to the aforementioned guilty plea

and no other promises, agreements, or representations exist or have been

made to the defendant or defendant's attorney with regard to such guilty plea.

13. Certification

The defendant and defendant's counsel certify that this plea

agreement has been read in its entirety by (or has been read to) the defendant

and that defendant fully understands its terms.

7 \
DATED this a3 day of January, 2019.

MICHAEL ANDREWS
Defendant

YY

ney ellér

Attorjey for Defendant

Defendant’s Initials /U \ a

MARIA CHAPA LOPEZ

   

Assistant United States Attorney

“{) SIH}K—

Rdger Handberg
Assistant United States Attorney
Chief, Orlando Division

16

 
Case 6:18-cr-00183-RBD-DGI Document 98 Filed 01/30/19 Page 17 of 40 PagelD 316

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA

Vv. CASE NO. 6:18-cr-182-Orl-37KRS
6:18-cr-183-Orl-37DCI
MICHAEL ANDREWS
a/k/a “Clutch”

PERSONALIZATION OF ELEMENTS

1. Did you and someone else in some way agree to try to
accomplish a shared and unlawful plan to distribute, or to
possess with intent to distribute, methamphetamine?

2. Did you know of the unlawful purpose of the plan and did
you willfully join in it?

3. Was the object of the unlawful plan to distribute, or to
possess with the intent to distribute, 50 grams or more of
methamphetamine?

Defendant’s Initials Ad 17 \

 
Case 6:18-cr-00183-RBD“DE| Document 98 Filed 01/30/19 Page 18 of 40 PagelD 317

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

UNITED STATES OF AMERICA
V. CASE NO. 6:18-cr-182-Orl-37KRS
6:18-cr-183-Orl-37DCI
MICHAEL ANDREWS
a/k/a “Clutch”
FACTUAL BASIS
Beginning on an unknown date, but not later than on or about April 1,
2017, and continuing through on or about November 6, 2017, in the Middle
District of Florida, and elsewhere, the defendant, Michael ANDREWS, a/k/a
“Clutch,” knowingly, willfully and intentionally conspired with Cindy
BLEDSOE and Jason STRINGER, and others, both known and unknown, to

possess with intent to distribute a controlled substance, which violation
involved 50 grams or more of methamphetamine, a Schedule II controlled
substance and is therefore punished under 21 U.S.C. § 841(b)(1)(A).

Beginning on an unknown date, but not later than on or about March
14, 2018, and continuing through on or about March 22, 2018, in the Middle
District of Florida, and elsewhere, the defendant, Michael ANDREWS, a/k/a

“Clutch,” knowingly, willfully and intentionally conspired with Keith

Defendant’s Initials MN OAT 18

 
Case 6:18-cr-00183-RBD-DWI Document 98 Filed 01/30/19 Page 19 of 40 PagelD 318

KIRCHOFF and Andrew SHETTLER, a/k/a “Yeti,” and others, both
known and unknown, to possess with intent to distribute a controlled
substance, which violation involved 50 grams or more of methamphetamine, a
Schedule II controlled substance and is therefore punished under 21 U.S.C.
§ 841(b)(1)(A).

The facts giving rise to the offenses are summarized below:
General Investigation Background

In April 2017, the FBI, and later the DEA, started an investigation into
the drug trafficking organizations (DTO) that supplied outlaw motorcycle
clubs, including the Pagans Motorcycle Club (Pagans), operating in the
Middle District of Florida with distribution amounts of methamphetamine.

Specifically, the investigation into the Pagans began after a rival outlaw
motorcycle gang member, Christopher Keating, was killed by the members of
the Pagans on April 3, 2017 at a bar located in Daytona Beach, Florida
(Daytona Bar). As a result of the homicide of Keating, local and federal
officials started to investigate members of the Pagans that operated in the & Myst

gees 58°

Daytona Beach, Florida, area, including ANDREWS, who wastthe sergeant

at arms or enforcer for the local Pagans’ chapter located in Daytona Beach.

S fee. shect fims. 494 Ks cy,

Defendant’s Initials Mt 19
Case 6:18-cr-00183-RBD-DTI Document 98 Filed 01/30/19 Page 20 of 40 PagelD 319

The Pagans, Affiliated Groups and the Distribution of Methamphetamine

The Pagans is a criminal organization that operates as a motorcycle
club in the states of Florida, Maryland, Delaware, Pennsylvania, West
Virginia, New York, New Jersey, and other states. Pagans and its associates
engage in numerous types of violent crimes to obtain and maintain control
over other motorcycle gangs and clubs in various parts of the United States of
America. The Pagans, like other motorcycle clubs, are extremely territorial
and protect their territory from rival motorcycle gangs through the use of
violence and intimidation.

The Pagans are organized into several regions, with each region being
further divided into multiple chapters with five to thirty members in each
chapter. A “Mother Club” chapter of veteran Pagans members serves as the
national governing body of the Pagans. The Mother Club chapter consists of
13 members including the national president, the national vice president, a
national sergeant at arms, a national treasurer, and nine other members. The
Mother Club chapter is responsible for setting overall policy for the Pagans,
scheduling events such as “runs,” and enforcing the rules and regulations of
the Pagans.

Local chapters of the Pagans consist of a president, vice president,

sergeant at arms, treasurer, and other regular or general members. These local

Defendant’s Initials MO aa 20

 

 
Case 6:18-cr-00183-RBD“DCI Document 98 Filed 01/30/19 Page 21 of 40 PagelD 320

chapters hold meetings referred to as “church” on a weekly basis, bike night

festivities open to the public weekly, as well as regional and national

mandatory events. In the state of Florida, the Pagans have three known

chapters, which are located in the Keys, Pasco County, Florida, and Volusia

County, Florida (referred to as East Coast). ANDREWS was the sergeant at
Be ghock Hoa €55/ ASA

arms ‘and member of the East Coast Chapter.

Pagans’ full members wear “colors” or “cuts,” which is a sleeveless
denim jacket with patches affixed in specific places. The patches include, but
are not limited to, a patch containing the word “Pagans” and a “1%” patch.
Members of the Mother Club wear a “13” patch on their cut. “Prospects” for
full membership also wear a cut, but will be missing several of the patches
worn by full members. Regional and national events are required of members,
and failure to appear at these events as mandated may result in a member
being stripped of their full patch status, fined, and/or assaulted by other
Pagans. plae 5 5 of 2 ) aes

The PaganMaiso engage in drug trafficking in order to facilitate and
maintain the group’s goals. Pagans use local bars in what they consider their
territory for a two-fold purpose. First, use of local bars assists in the control of

territory. Maintaining control of these bars allows these clubs to recruit new

members, which in turn brings in more funds and support from the local

Defendant’s Initials {x3 eX 21
Case 6:18-cr-00183-RBD-DCEI Document 98 Filed 01/30/19 Page 22 of 40 PagelD 321

patrons of the bar. Second, the Pagans use local bars to earn “income” for the
motorcycle club through the sale of controlled substances. Pagans’ members
establish control of the narcotics dealing in local bars, ensuring through
intimidation and threats that they are the only group selling drugs in those
establishments.

Pagans use the proceeds from the sale of drugs in local bars in order to
further the Pagans as a whole, as income derived from these sales is used to
pay for the upkeep of individual member motorcycles and pay weekly club
dues, both of which are required to maintain their status within the club.
Additionally, income derived is also used to fund members’ attendance at
local parties and events, including travel to national Pagans motorcycle runs
out of state.

During the past several years, the Daytona Bar became a Pagans
dominated and controlled establishment. The Daytona Bar was utilized by
the Pagans, including ANDREWS and Brian BURT, a/k/a “Sledge,” and
former bartenders at the Daytona Bar, including BLEDSOE, to distribute
various amounts of methamphetamine to the Pagans and their affiliated

groups. BURT is a member of the Pagans’ Mother Club and is the regional

   

“boss” for Florida Chapters. Game ANDREWS would receive attest

/ . t | .
~aeaeeese? methamphetamine se from BLEDSOE 1, SAMENINES 10 Ses / Shey.
COP CON AMa xt .

Defendant’s Initials LSS 22
Case 6:18-cr-00183-RBD-DCI Document 98 Filed 01/30/19 “Page 23 of 40 PagelD 322

One of the groups affiliated with the Pagans is the Thunderguards
Motorcycle Club (“Thunderguards”’) for which SHETTLER is a member.
The Thunderguards is a criminal organization that is a support club to the
Pagans, which operates as a motorcycle club in the states of Florida,
Maryland, Delaware, and South Carolina.

Between January 2018 and July 2018, the FBI and DEA conducted
controlled purchases of methamphetamine with an undercover officer
(“UCO”) and several confidential informants (“CI”) and intercepted
conversations over nine telephones utilized by the various DTOs and their
members.

Specifically, law enforcement intercepted wire and electronic
communications on telephone numbers utilized by ANDREWS (“Target
Telephone-1”), BURT (“Target Telephone-2”) and SHETTLER (“Target

Telephone-8”) and obtained information from BLEDSOE’s phone through
the issuance of several search warrants. As a result, law enforcement learned
that between on or about April 1, 2017 until on or about March 22, 2018,
ANDREWS was responsible for distributing at least 500 grams of

methamphetamine into the Middle District of Florida.

Defendant’s Initials _/{ ASP 23

 
Case 6:18-cr-00183-RBD-DCI Document 98 Filed 01/30/19 “Page 24 of 40 PagelD 323

April 2017 Communications between BLEDSOE and ANDREWS
On April 27, 2018 and April 28, 2018, ANDREWS, using Target

Telephone-1, exchanged several text messages with BLEDSOE at telephone
number (386) 215-3078 about obtaining methamphetamine. Specifically,
ANDREWS, on behalf of BURT, who ANDREWS referred to as “Jom,”
asked how much BLEDSOE would charge for 3.5 grams of
methamphetamine. In response, BLEDSOE indicated that she would charge
ANDREWS and BURT $175. In addition, BLEDSOE asked about money
that was owed to her, BLEDSOE, by BURT from a previous sale of
methamphetamine to BURT (“What happened to last nights money from
[BURT]?”). In response ANDREWS texted the following: I got money for you
Jrom [BURT] but I may have another deal for yah. Specifically, ANDREWS
stated that he needed additional amounts of methamphetamine for the Pagans

East Coast Chapter (“J have orders to do for club’).

May 2017—Conversations between, BLEDSOE, ANDREWS and BURT
On May 11, 2017 and May 12, 2017, ANDREWS, using Target

Telephone-1, exchanged text messages with BLEDSOE, at telephone number
(386) 215-3078. During these text messages, BLEDSOE indicated that she
was heading up to Georgia (“Up north”) to obtain a resupply of

methamphetamine from her main source of supply. Specifically, BLEDSOE

Defendant’s Initials Le yt 24

 
Case 6:18-cr-00183-RBD-DCI Document 98 Filed 01/30/19 “PAge 25 of 40 PagelD 324

was seeking to obtain one half kilogram of methamphetamine for $6500. In
one text message, BLEDSOE indicated that ANDREWS could “make some
money if you can take that trip with me.” In another text message, BLEDSOE
made clear that she was asking ANDREWS if “(he] want to drive me there and
back bc you'll get paid.” In response ANDREWS indicated that he would need
to talk with BURT first because ANDREWS had club business on that
Sunday (1 wish I fucking could but I have sledge to worry about). ANDREWS also
stated “Ifhe said yes I would but you know I can’t do that this weekends mother day I
have to be here Sunday so I don’t think I can babe.” BLEDSOE told ANDREWS
to ask BURT and even subsequently texted BURT at Target Telephone-2 the
following: “Hey can your protégé do me a favor driving me somewhere? It'll take all
night but we'll be back tomorrow afternoon.”

On May 13, 2017, at approximately 12:10 a.m., BURT, using Target
Telephone-2, texted both BLEDSOE, at telephone number (386) 215-3078,
and ANDREWS, at Target Telephone-1, to request an update on their trip to
Georgia to obtain methamphetamine. Specifically, BURT texted “Did you
guyz leave yet what ya waiting on.” Then a little after 2:00 a.m., ANDREWS
informed BLEDSOE that he could be picked up a eertsstce A coupie PS Aart fY

yp eeu - hours later, BLEDSOE and ANDREWS, obtained approximately one half

& kilogram of methamphetamine from BLEDSOE’s source of supply in

Defendant’s Initials DA 25

 
Case 6:18-cr-00183-RBD-BCI Document 98 Filed 01/30/19 “Page 26 of 40 PagelD 325

Georgia. Both BLEDSOE and ANDREWS then transported the
methamphetamine back to Daytona Beach, Florida. Some of that
methamphetamine was then distributed to members of the Pagans.

AUGUST 2017—Communications between ANDREWS and BLEDSOE
about BURT Buying Meth

On August 16, 2017, ANDREWS, using Target Telephone-1, texted
BLEDSOE at telephone number (386) 215-3078 to arrange for the purchase of
approximately one ounce of methamphetamine for BURT and the Pagans
(“Mom [BURT] wants me to grab 1”).

October-November 2017—Conversations between ANDREWS and
BLEDSOE about Purchasing Methamphetamine and Arrest of Bledsoe

On October 21 and October 22, 2017, ANDREWS, using Target
Telephone-1, exchanged text messages with BLEDSOE at telephone number
(386) 215-3078. ANDREWS informed BLEDSOE that he and other members

of the PAGANS, including BURT, were out of methamphetamine and
wanted to meet with BLEDSOE to obtain more methamphetamine (“Cindy I

27 ¢¢

need to meet I’m out,” “we're all out,” and “I have bike week going on and brothers

everywhere that I’m running around for’). After ANDREWS and BLEDSOE
could not agree on a time to meet, ANDREWS told BLEDSOE he would text
BLEDSOE to arrange a meeting once he got back to the Pagans’ clubhouse

(“ Wen I get back to clubhouse I will text you ASAP”). Ultimately, ANDREWS

Defendant’s Initials tk 26

 
Case 6:18-cr-00183-RBD-QCI Document 98 Filed 01/30/19 “Rage 27 of 40 PagelD 326

did not get back to BLEDSOE, and so several hours later BLEDSOE texted
ANDREWS the following: “J saved shit for you that I could have sold easily.”

In November 2017, BLEDSOE traveled to Georgia to pick up a
kilogram of methamphetamine from her source of supply in exchange for
$14,000. On November 6, 2017, at approximately 11:50 p.m., a Lowndes
County (Georgia) corporal lawfully stopped a vehicle driven by BLEDSOE
travelling south bound on interstate 75 in Lowndes County, Georgia. Inside
the vehicle, deputies found 1 kilogram of methamphetamine with a purity
level of 100%.

March 14, 2018 KIRCHOFF Agrees to Provide ANDREWS with
Methamphetamine for $400 an Ounce

Between March 14, 2018, at approximately 5:48 p.m. and March 15,
2018 at approximately 6:25 a.m., there were a series of text messages between
KIRCHOFF, using telephone number (850) 541-4564, and ANDREWS,

using Target Telephone-1. During this exchange of text messages,
KIRCHOFF told ANDREWS that KIRCHOFF would give ANDREWS
one ounce of methamphetamine for $400 (“400 each’’) even though
KIRCHOFF charged other individuals as much as $700 per ounce (“J charge
others 700”). KIRCHOFF told ANDREWS that KIRCHOFF needed to

know how many ounces ANDREWS wanted before Friday so KIRCHOFF

Defendant’s Initials bk 27

 
Case 6:18-cr-00183-RBD-BCI Document 98 Filed 01/30/19 “Page 28 of 40 PagelD 327

could order the methamphetamine from KIRCHOFF’s supplier (“Jet me know
by Friday so I can place order’).

March 17-18 2018—Additional Conversations between KIRCHOFF and
ANDREWS about the Purchase of Methamphetamine

On March 17, 2018, at approximately 11:21 p.m., ANDREWS, using
Target Telephone-1, placed an outgoing call to KIRCHOFF at telephone
number (850) 541-4564. While traveling up from Key West to meet with his
source of supply, KIRCHOFF informed ANDREWS that KIRCHOFF’s
supplier raised the price to $450 an ounce(“four five a piece’). In response,
ANDREWS informed KIRCHOFF that ANDREWS already informed his
customers that the price was $400 an ounce based on their previous discussion
a few days before (“I’ve already told everybody fuckin that number’). KIRCHOFF
told ANDREWS that if ANDREWS could provide KIRCHOFF with $900
(“900”), KIRCHOFF would be able to get one pound of methamphetamine

(“16 whole ones”). KIRCHOFF also told ANDREWS that he, ANDREWS,

would receive two ounces of methamphetamine for his $900 (“two of them for
9”). In response, ANDREWS requested that KIRCHOFF get him three
ounces of methamphetamine (Ah geez. Throw in three and I'll make it, I'll try to
make this happen). Below is a full transcript of the call:

MA: Hey man check it out, I’m definitely going to need you to come back. I know you

prolly left though right? Couldn’t get to my phone with so much shit going on
during bike week right now.

Defendant’s Initials ugh 28
Case 6:18-cr-00183-RBB-QCI Document 98 Filed 01/30/19~ Rage 29 of 40 PagelD 328

KK:

MA:

KK:

MA:

MA:

KK:

MA:

Yea I’m just now leaving Key West.

Oh ok. Alright alright that’s cool. I got some time then. Good good good . I
thought you were already on your way up.

I wanted to be but you know how the fuckin day goes.

Yea you know what, ill see you when you get through. Keep me informed. Let
me know ima try to get it all gathered up later. There’s a lot going on you gotta
bear with me though, you know what I mean? I’m sorry there’s a lot going on
Jor bike week. It’s a tough time.

I know. Text me an address to where I’m going please.

Um it’s not gonna be anywhere near the clubhouse. Probably be like my house if
you're comin through. I don’t know what time you're planning on it or what.
Well I'm leavin I’m leavin Key West right now so its I’m 6 hours away, 6.5, 6-7
hours so.

Yea yea. You gonna rest a little bit? Or you gonna just hang out and just take off
from

Uh. Probably just fuckin, we might hang out for like an hour or something but I
need I want to get up the rest of the way up there

Ah no no. Whatever the hell you want to do. I don’t give a fuck I’m not tryin to
keep ya.

Hahaha

Do what you wanna do but im tryin to um need a time to get that all.. I’ve had
no fuckin time to call these people up so its like now im within that time with
you travelin so

Right

I’m gonna get on top of this alright

I gotta I gotta. They raised it up to, they’re 45 a piece. So whatever you need you
just let me know

Alright

Ok?

Let me see what I can do cuz I’ve already told everybody fuckin that number so
Yea they changed it on me. Called me at 5 o clock this morning.

Its all club shit. Its all club people so I mean that’s it. I don’t deal with

Put it this way. If you can raise 900 bucks for me, ill have enough money to get a
elbow.

Yea what?

If you can come up with 900 I can get an elbow. When I go up there. The whole
fuckin thing.

What’s that?

16 of um. 16 whole ones.

16 0's?

Defendant’s Initials _Wy}{_ 29

 
Case 6:18-cr-00183-RBD-BCI Document 98 Filed 01/30/19 “Page 30 of 40 PagelD 329

KK: Yea. Yea.

MA: So what the hell do I get what do I get out of that

KK: Uhhh you get like 450 be two of em. For 9.

MA: AA geez. Throw in three and I'll make it, I'll try to make this happen.

KK: We'll sit down and talk when I get there. We'll see where it’s at.

MA: Yea yea yea we'll sit down and talk. We'll sit down and talk. Alright sounds

Alright brother.
MA: Alright brother. I'll see you when you get here let me know and ill
(unintelligible).. let me know when you’re close.

KK: Like I said just text me an address so I can put it in the GPS so I ain’t gotta
worry about it.

MA: You got it brother.

KK: Thank you.

MA: I'll do it right now. You got it bye.

KK: Bye.
On March 18, 2018, at approximately 9:00 a.m., KIRCHOFF drove to

ANDREWS’ residence located in Palm Cost, Florida, to discuss the amount

of methamphetamine that KIRCHOFF could provide ANDREWS.

March 19-20, 2018, ANDREWS and SHETTLER Discuss Obtaining
Methamphetamine from KIRCHOFF

Between March 19, 2018 at approximately 9:38 p.m., and March 19,
2018, at approximately 10:08 p.m., there were a series of text messages
between KIRCHOFF, using telephone number (850) 541-4564, and
ANDREWS, using Target Telephone-1. ANDREWS indicated that he
wanted to talk with KIRCHOFF about the amount of methamphetamine

KIRCHOFF had for ANDREWS (Hey bro you around been trying to call you

Defendant’s Initials AAT 30

 
Case 6:18-cr-00183-RBD-DCI Document 98 Filed 01/30/19 “Page 31 of 40 PagelD 330

about head count). In response, KIRCHOFF told ANDREWS to call
KIRCHOFF back.

A minute later, on March 19, 2018, at approximately 10:09 p.m.,
ANDREWS, using Target Telephone-1, placed an outgoing call to
KIRCHOFF at telephone number (850) 541-4564. During the call,
KIRCHOFF told ANDREWS that he just picked up ten ounces of
methamphetamine (“I picked up 10 last night”). KIRCHOFF described the
methamphetamine as “fucking beautiful dude. Fucking beautiful. Yellow tint all big
pieces.” In addition to the two ounces ANDREWS ordered from KIRCHOFF,
ANDREWS then asked if KIRCHOFF could provide an additional ounce to
ANDREWS (OA ok alright yeah, you don’t have room for another one? Because I got
two). KIRCHOFF responded that he would have to call his source of supply
because two ounces were for KIRCHOFF (“two for me”), one ounce was

possibly for his lady friend (“one for my old lady”) and the other ounces were for

other people (“the rest are kind of spoken for’). Below is a partial transcript of the
call:

KK: ... Let me go do the call. I picked up 10 last night.

MA: What?

KK: I picked up 10 last night.

MA: Oh shit.

KK: Yeah dude its fucking beautiful dude. Fucking beautiful. Yellow tint all big
pieces.

MA: AA boy brother (inaudible)

KK: (Laughs)

Defendant’s Initials MKS C 31

 
Case 6:18-cr-00183-RBD-BCI Document 98 Filed 01/30/19 “Page 32 of 40 PagelD 331

MA: Iknow (inaudible) Ijust don’t want you to head out of there without fucking
taking care of fucking we need so

KK: Well alright

MA: Sol’m trying I mean if that happens I'll don’t worry about it I know you
probably don’t have the funds for it I mean you got my word if you did have the
funds for it you got my fucking word

KK: Iknow I have money on me to get one more but uh you know

MA: Yeah

KK: Imight be able to finagle two because my old lady’s got a little bit of money

(laughs)

MA: Imean you do got one from me already right?

KK: Yes yes

MA: Alright for somebody else

(talking over each other)

MA: Alight alright so when you get back long story short you're getting back later
you'll have money and go back for more too that’s awesome if you could do that
but uh I’m trying to get you that fucking big amount to go you know

(talking over each other)

KK: Like I said I'll bring that one for you for sure and I’ll see what I can do about
more.

MA: What?

KK: I got to bring that one bag to you for sure

MA: Oh ok alright yeah, you don’t have room for another one? Because I got two

(MA and UM4564 talking over each other)

KK: I got to pick up another one I gotta call her. I have the one for you for sure.
MA: Alright. You have to call someone else to make sure it’s alright what?
KK: JIsaid I got the one for sure for you I gotta call and get another one

MA: Oh ok. The other ones are already taken for?

KK: Yeah all the rest are kind of spoken for.

MA: AA fuck alright.

KK: I got two for me and one for my old lady.

MA: You already did those you’re not going back?

KK: Yeah I will, I’m gonna call in a minute.

MA: Alright alright. When do I have to get this to you? Like before tomorrow?

Defendant’s Initials 4 WC 32

 
Case 6:18-cr-00183-RBD-BC!I Document 98 Filed 01/30/19 “Page 33 of 40 PagelD 332

(talking over each other)

KK;

I got enough to cover it when I get there and you can get it to me when I see you

Nearly an hour later, at approximately 11:02 p.m., ANDREWS using

Target Telephone-1, placed an outgoing call to SHETTLER at Target

Telephone-8. During this call ANDREWS informed SHETTLER about the

’ methamphetamine deal with KIRCHOFF. Below is a transcript of a part of

the call:

MA:

AS:

AS:

AS:

AS:

Alright I tried fucking Christ what fucking luck this is my fucking luck every
time. (Laughs) Hey, just to let you know, fyi, that guy is probably doing one or
two he’s doing for us right now as of now, but I gotta give him a call on the
others, and he will stop again but we only have until fucking 2 o’clock tomorrow.
So in other words don’t just us two right now.

Yeah

Alright

The only I mean I’m not getting any answers from anybody so.

Alright so. That’s what (unintelligible)

Ifhe buys just for two then yeah we can do but uh tell him that uh if you’re good
Jor two then they’ve all gonna be at fucking six so we can get the extra out of it
Jor us, but I’ve got to get that money you've got to get that money from him so I
can send it to him is the only way it’s gonna work.

I mean he might be able have enough to do it himself but I gotta have that
money for him like in hand he’s not fucking around with that he’s like if you
don’t have it so he’s going to have to do without that money for like a day or
two. He’s coming in Wednesday night evening probably late.

Alright, I'll let him know.

(Unintelligible female in the background)

MA:
AS:
MA:

Alright

Alright

So that’s all I mean that’s all you get right now that nobody else answered back
yet, so we just have until tomorrow to 2 o'clock at the latest he’s leaving that area

Defendant’s Initials AAS ri 33
Case 6:18-cr-00183-RBD-DCI Document 98 Filed 01/30/19 “Page 34 of 40 PagelD 333

to go back and see his kid and then he’s going home from there so whatever he’s
got he’s got at that point, so.

AS: Alright I'll let him know.

MA: Alright brother

AS: Alright
MA: Later
AS: | Later

The next day, on March 20, 2018 at approximately 6:16 p.m.,
ANDREWS, using Target Telephone-1, called SHETTLER, at Target
Telephone-8. During this call, SHETTLER requested two ounces of
methamphetamine from the methamphetamine ANDREWS would obtain
from KIRCHOFF. After SHETTLER repeatedly requested two ounces,
ANDREWS responded I really don’t wanna talk on the phone with this. Yeah, I
mean, well, I need to know that. Below is transcript of a part of the call a

summary of the call:

AS: Hey

MA: What up bro?

AS: Hey uhh, Iwas seeing if you'd get in town here or not

MA: Yea uhh, no, not, probably not til Wednesday brother, either Wednesday night.

\ He seen his kids and realized stay here then he’s gonna go. He’s already got a lot
I think he’s passed through at I or 2 o’clock today so it’s just me and you, I
guess right now till, unless he decides to get rid of a [Ul].

AS: Well is there a way I could get two

MA: Yaa, I'll talk to him.

AS: II take

MA: Imean I'll see what he says right now

AS: I get two

MA: Do what

AS:  Isaid, I, I'll get two

MA: Alright

Defendant’s Initials _MayPhC 34

 
Case 6:18-cr-00183-RBD-QCI Document 98 Filed 01/30/19 ~ Page 35 of 40 PagelD 334

AS: Well if it’s just me and you, I'll just, I'll take two.

MA: Alright, well, we don’t have Larry involved or? I had all these other people that
you said were comin.

AS: Mmmm

MA: And, no?

AS: I thought you said we can only get for ourselves?

MA: Don't, help, but I’m trying to figure out why we're scrumming money we got
else, with everybody else. So, I, I really don’t wanna talk on the phone

AS: Ohso

MA: Ivreally don’t wanna talk on the phone with this. Yeah, I mean, well, I need to
know that.

AS: Oh got ya, I got ya

MA: I need to. Atleast I can conversate with him and figure that out.

AS: So you’re just

MA: You know what I mean, but ifhe says no then he says no, but ya know. Im
trying to fuckin get to, I had to I o'clock, but I can massage it and see where he’s
doing. He might be uh, getting up late today and shit like that, so it might be
working out. So I mean, I didn’t know, who you got that could? Anybody or
no?

AS: Well, that other guy, he said he just wants one.

MA: You talk to the other guy?

AS: Yea

MA: What you put it at?

AS: Well, Itold him six at one

MA: Alright. Oh, alright

AS: So six, that’s why I’m telling you I'll take two, cuz he’ll take one and I'll take

one.

MA: He'll take what? Oh oh, yea, yea, alright, umm, five, six, umm, alright, say you

AS:

AS:

come up with another fuckin 3, 4. Alright so we should be alright with a fuckin
sixteen of this and

Right, did you get uh

Just the three of us

Did you?

MA: JIfLarry comes in we can take another hundred out of it. Umm

Less than forty minutes later, ANDREWS, using Target Telephone-1,

called KIRCHOFF at telephone number (386) 541-4564, used by

KIRCHOFF. During this call ANDREWS asked if KIRCHOFF could obtain

Defendant’s Initials RO 35

 
Case 6:18-cr-00183-RBD-DCI Document 98 Filed 01/30/19 “Page 36 of 40 PagelD 335

additional amounts of methamphetamine. Below is a transcript of a part of
the call:

KK: Hello

MA: What up Bro?

KK: Hello. Hey what’s up ?

MA: Hey, what’s going on

KK: Nothing much uumm on the way to Panama City, so I got court in the morning

MA: Nice nice nice alright uuumm uh so I what came across with right now is three.
I know its late but (talking at the same time) [inaudible]

KK: [inaudible] let me so who I still got in Panama if I could pick anymore up.

MA: Huuhh ?

KK: Let me check where in Panama, see if I can grab anymore. I got I got one for
you.

MA: Uuuh you only have one now. Ok ok I had another one for another guy too

KK: I’m trying I couldn’t get anymore more last night

MA: Aaahh shit

KK: Up there

MA: Alright

KK: Let me see let me see what I can do in Panama

MA: Uuuh

KK: Let me see what if can buy any in Panama City

MA: Is it cheaper or no

KK: Aaah uuh about the same. Alright it might be 500.

MA: Aah if it was cheaper then let me know that because I’m trying to make a couple
of bucks. To pay for my [laughing] something like that , because I’m like fucking
broke. Something like that you know what I mean.

KK: [inaudible] let me get off the phone, I will call you back

MA: Hook it up hook it up brother... I got another guy and this one guy coming and
his so there’s a total of 3. Right now so I mean if you can make do all that then
that will be beautiful. You there ...Hello Hello I lost you.

March 21-22, 2018—KIRCHOFF Arrested During Traffic Stop and
Follow-Up Conversations Between ANDREWS and SHETTLER

 

On March 21, 2018, at approximately 7:30 p.m., outside the Middle

District of Florida, the Florida Highway Patrol conducted a lawful traffic stop

Defendant’s Initials_VZt14~ 36

 
Case 6:18-cr-00183-RBD-BCI Document 98 Filed 01/30/19” Page 37 of 40 PagelD 336

of a vehicle driven by KIRCHOFF. Inside the vehicle law enforcement found
ten ounces of methamphetamine at 100 percent purity and a firearm. As a
result, law enforcement arrested KIRCHOFF.

Over two hours later, at approximately 9:54 p.m., ANDREWS, using

Target Telephone-1, texted KIRCHOFF at telephone number (850) 541-4564

“Hey where you at”

A few hours later, on March 22, 2018, at approximately 12:25 a.m.
SHETTLER, using Target Telephone-8, called ANDREWS at Target
Telephone-1. During the call, ANDREWS informed SHETTLER that he,
ANDREWS, was still waiting for KIRCHOFF to deliver the

methamphetamine. In response, SHETTLER and ANDREWS then stated

the following:

AS: Well I got people that are already paid for stuff so...

MA: Say what?

AS: I’ve already got people that paid for stuff so they want it tonight. So if you as
soon as I get it I can get it to them.

MA: OA you're gonna come back to grab the money then?

AS: No. I’m saying that people have already paid me for stuff, so I’m gonna break it
down, give it to them, on the way back here.

MA: Alright. Yeah well it’s not here. Did you hear what I’m saying like he’s not, I
don’t know where he is right now *laughs*

AS: Iknow but...

MA: He could be fucking four hours away still. I don’t know what time...

AS: Iknow. I know that.

(later in the call)

Defendant’s Initials _/ Yu Pe 37

 

 

 
Case 6:18-cr-00183-RBD-QCI Document 98 Filed 01/30/19~ Page 38 of 40 PagelD 337

MA: So whatever you wanna do brother it’s on you. But... as soon as I get a fucking
direct call I’m calling you ASAP so...he’ll call me an hour before he gets here I
know that.

On March 22, 2018, at approximately 11:17 a.m., ANDREWS, using
Target Telephone-1, called SHETTLER at Target Telephone-8. During this
call ANDREWS informed SHETTLER that KIRCHOFF was arrested.
SHETTLER and ANDREWS then discussed possibly getting
methamphetamine from a different source of supply (“another route”).
Specifically they stated the following:

MA: As soon as I get my fucking bike shit done. I mean..I...I...I got no problem, you
know, holding it. So...It sucks. Really sucks bad, sucks really bad right now
*laughs* I don’t know what else to do now either...I mean we gotta go uh...we
got to uuh another route so with what she is she possible to fucking do anything
or what? Or you think it’s even worth going that way?

AS: Ican’t understand what the hell you're trying to say.

MA: Another route. Like to get something cuz we're losing out

AS: Another route? Well Imean yeah but...we can always find another route
but...for that price...

MA: YeahI know. I know that’s good stuffand...

AS: Are you gonna be in town any time of day or do I need to come out there to grab
that?

MA: That's what I just told you. I’m not going anywhere til I get my fucking bike
done. This is what I’m saying, I have a motor apart right now. I’m piecing it
together.

AS: Alright so I'll come out that way.

MA: I could be there like late afternoon, like you know evening, you know I could be
done with it I’m assembling it right now so it’d be that or you can come and get
it anytime between then.

AS: Alright man.

MA: I’m sorry, I apologize about it.

Defendant’s Initials oth 38

 
Electenig. case EUG DIB ToELTMTGS ORE BLE Page 39 of 40 PageltS S88" |
Pleas and Plea-Related Documents
6:18-cr-00182-RBD-KRS USA v. Bledsoe et al

CUSTODY, TRLSET

U.S. District Court
Middle District of Florida
Notice of Electronic Filing

The following transaction was entered by Shecter, Sean on 1/29/2019 at 1:31 PM EST and filed on
1/29/2019

 

Case Name: USA v. Bledsoe et al
Case Number: 6:18-cr-00182-RBD-KRS
Filer:

Document Number: 60

Docket Text:
PLEA AGREEMENT re: count(s) One of the Indictment as to Michael Andrews (Shecter,
Sean)

6:18-cr-00182-RBD-KRS-2 Notice has been electronically mailed to:
Fritz J. Scheller fscheller@flusalaw.com, yvolyk@flusalaw.com

Sean Phillip Shecter sean.shecter@usdoj.gov, caseview.ecf@usdoj.gov,
orldocket.mailbox@usdoj.gov, usaflm.orl_ecf@usdoj.gov

Thomas Devlin Sommerville tom@sommervillelaw.com, fran@sommervillelaw.com
6:18-cr-00182-RBD-KRS-2 Notice has been delivered by other means to:
The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp ID=1069447731 [Date=1/29/2019] [FileNumber=1 8023 683-
0] [9345a53al 95a09f6ef1 7d5ab108d68135667ad4701 7ebfdb 1 bcebe6ffdbc063436
396d10222e52085c17ea48dl1 1c0e7al 58df859b299779fb1c74féccf20be8d] |

https://ecf.flmd.uscourts.gov/cgi-bin/Dispatch.pl1?679672436961549 1/29/2019

 

 
Bleeonlg Gee FWaseU REDE WUE NGHEeP iets OT4OIIS Page 40 of 40 Pageis'338 |
Pleas and Plea-Related Documents
6:18-cr-00183-RBD-DCI USA v. Kirchoff et al

CUSTODY, TRLSET

U.S. District Court
Middle District of Florida
Notice of Electronic Filing

The following transaction was entered by Shecter, Sean on 1/29/2019 at 1:32 PM EST and filed on
1/29/2019

 

Case Name: USA v. Kirchoff et al
Case Number: 6:18-cr-00183-RBD-DCI
Filer:

Document Number: 88

Docket Text: .
PLEA AGREEMENT re: count(s) One of the Indictment as to Michael Andrews (Shecter,
Sean)

6:18-cr-00183-RBD-DCI-2 Notice has been electronically mailed to:
David Anthony Wilson david@dwilsonlaw.com, wilsonlawfirm@gmail.com
Fritz J. Scheller fscheller@flusalaw.com, yvolyk@flusalaw.com

Sean Phillip Shecter sean.shecter@usdoj.gov, caseview.ecf{@usdoj.gov,
orldocket.mailbox@usdoj.gov, usaflm.orl_ecf@usdoj.gov

Thomas H. Dale dalelaworlando@outlook.com

6:18-cr-00183-RBD-DCI-2 Notice has been delivered by other means to:
The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1069447731 [Date=1/29/2019] [FileNumber=18023689-
0] [58b1a0a2943a36c809fa388aa063782ccfd4B269ela75f7e2ff5alad7ecd53 188
4b662108b1 98b3b0fSaf8e5dbc096744646b0 1 89f0cb2da0db3cc547383d99]]

https://ecf.flmd.uscourts.gov/cgi-bin/Dispatch.p1?105684548022378 1/29/2019

 
